SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Petrobras confirms deep-water discovery in Potiguar Basin Rio de Janeiro, March 12 th , 2014 – Petróleo Brasileiro S.A. – Petrobras announces that it has completed drilling wildcat well 1-BRSA-1205-RNS (1-RNS-158), located in deep-waters of the Potiguar Basin. The results confirm the discovery of intermediate oil (24º API), as previously announced to the market on December 17, 2013. The well, informally referred to as Pitu, is located at a water depth of 1,731 meters, 55 km off the coast of the state of Rio Grande do Norte. The well reached the total depth of 5,353 meters and detected a hydrocarbon column of 188 meters. A formation test was carried out, which confirmed the reservoir’s satisfactory permeability and porosity. Based on the results obtained, the consortium will proceed with the exploratory activities, with the aim of proposing a Discovery Evaluation Plan to Brazil’s National Petroleum, Natural Gas and Biofuels Agency (ANP). Petrobras is the operator of concession BM-POT-17, with an 80% interest, in partnership with Petrogal Brasil S.A., which holds 20%. As a result of the on-going farm-out process and after obtaining the necessary approval from Brazilian authorities, BP Energy do Brasil Ltda will join as a concessionaire and the interests of the consortium members in BM-POT-17 will be as follows: Petrobras - 40% (operator), BP Energy do Brasil Ltda - 40% and Petrogal Brasil S.A - 20%. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 12, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
